136 Ga. App. 180 (1975)
220 S.E.2d 465
FARMERS HARDWARE OF ATHENS, INC.
v.
L. A. PROPERTIES LIMITED et al.
51067.
Court of Appeals of Georgia.
Submitted September 16, 1975.
Decided September 29, 1975.
Rehearing Denied October 20, 1975.
Guy B. Scott, Jr., for appellant.
James M. McDaniel, for appellees.
BELL, Chief Judge.
This was an action on open account against defendants a corporation, and limited partners, brought in the Clarke County Superior Court. The best was tried on the issue of venue only. On completion of the evidence the trial judge directed the jury to return a verdict in favor of the defendants. The evidence was not in dispute. The defendant partners were not residents of Clarke County but were engaged in constructing an apartment building in that County. No question is raised on appeal as to the correctness of the judgment as to the corporate defendant. *181 Held:
A partnership may be sued in any county in which one partner resides but it cannot be sued in a county where none of the partners reside even if the partnership may be doing business in the latter county. Code §§ 2-4904 and 3-204; King Bros. &c. v. Passmore, 18 Ga. App. 514 (89 S.E. 1103). The statute, Code Ann. § 3-120, authorizing an unincorporated organization or association to be sued in any "county" where the organization does business or has existence does not and cannot include a limited partnership. By definition a limited partnership is a "partnership" formed by two or more persons having one or more general partners and one or more limited partners. Code Ann. § 75-402. Thus, the constitutional and statutory provisions as to venue of suits against partners must apply to a limited partnership.
Judgment affirmed. Webb and Marshall, JJ., concur.